Title: From Benjamin Franklin to Benjamin Rush and Jonathan Potts, 20 December 1766
From: 
To: 


Gentlemen,
London, Dec. 20. 1766.
With this I send you Letters for several of my Friends at Edinburgh. It will be a Pleasure to me if they prove of Use to you.
But you will be your own best Friends, if you apply diligently to your Studies, refraining from all idle useless Amusements that are apt to lessen or withdraw the Attention from your main Business. This from the Characters you bear in the Letters you brought me, I am persuaded you will do. Letters of Recommendation may serve a Stranger for a Day or two, but where he is to reside for Years, he must depend on his own Conduct, which will either increase or totally destroy the Effect of such Letters. I take the Freedom therefore of counselling you to be very circumspect and regular in your Behaviour at Edinburgh, (where the People are very shrewd and observing) that so you may bring from thence as good a Character as you carry thither, and in that respect not be inferior to any American that has been there before you. You have great Advantages in going to study at Edinburgh at this Time, where there happens to be collected a Set of as truly great Men Professors of the several Branches of Knowledge, as have ever appeared in any Age or Country. I recommend one thing particularly to you, that besides the Study of Medecine, you endeavour to obtain a thorough Knowledge of Natural Philosophy in general. You will from thence draw great Aids in judging well both of Diseases and Remedies; and avoid many Errors. I mention this, because I have observed that a number of Physicians, here as well as in America, are miserably deficient in it. I wish you all Happiness and Success in your Undertakings, And remain, Your Friend and humble Servant
B Franklin


P.S. As the Packet would have been too large if all the Letters had been under one Cover, I have directed some of them under Cover to Mr. Potts.
Messrs. Rush and Potts

